Exhibit 10.2
 
LOCK-UP AGREEMENT
 
October 17, 2014
 
ForceField Energy Inc.
245 Park Avenue, 39th Floor
New York, NY 10167
 
Ladies and Gentlemen:
 
Reference is made to that certain Stock Purchase Agreement (the “Purchase
Agreement”), dated as of even date herewith, by and among by and among
ForceField Energy Inc., a Nevada corporation (“Buyer”), ESCO Energy Services
Company, a Massachusetts corporation (the “Company”) and Mitchell Barack, the
owner of all of the issued and outstanding capital stock of the Company (the
“Seller”). All capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to them in the Purchase Agreement.


To facilitate the consummation of the transactions contemplated by the Purchase
Agreement, and in consideration of Buyer’s issuance of Common Stock to the
Seller pursuant to the Purchase Agreement, the Seller agrees that during the
applicable periods specified below (the “Lock-Up Period”), the Seller will not:
 
(1)           sell or offer or contract to sell or offer, grant any option or
warrant for the sale of, assign, transfer, pledge, hypothecate, or otherwise
encumber or dispose of (all being referred to as a “Transfer”) any legal or
beneficial interest in any shares of Common Stock,
 
 
(2)           enter into any swap or any other agreement or any transaction that
Transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of any shares of Common Stock, whether such swap transaction is to
be settled by delivery of any shares of Common Stock or other securities of any
person, in cash or otherwise, or


(3)           publicly disclose the intention to make any offer, sale, pledge or
disposition, or to enter into any transaction, swap, hedge or other arrangement
relating to any shares of Common Stock.


With respect to restricted shares of Common Stock issued as Share Consideration,
the Lock-Up Period shall commence on the Closing Date and continue for a period
of twelve (12) months after the Closing Date.  With respect to restricted shares
of Common Stock issued as Share Earnout Payments, the applicable Lock-Up Period
shall commence on the date that a Share Earnout Payment is issued (the “Earnout
Issue Date”) and continue for a period of six (6) months from such Earnout Issue
Date.


The foregoing notwithstanding, on the date that is six (6) months after the
Closing Date, with respect to Share Consideration, and immediately after each
Earnout Issue Date, the shares of Common Stock issued to Seller as Share
Consideration and Share Earnout Payments shall be deemed to be “Released
Shares.”  Commencing on the date that is six (6) months after the Closing Date
with respect to Share Consideration and immediately after each Earnout Issue
Date with respect to Share Earnout Payments, the Seller shall be permitted to
sell that number of Released Shares equal to up to 16.667% of the total number
of shares of Common Stock (issued to Seller as Share Consideration and Share
Earnout Payments) per month, subject to SEC Rule 144, provided that such
permitted sales shall be cumulative and, if the undersigned Seller not sell any
Shares in any such monthly period, then such Seller can sell all Shares that are
permitted to be sold in any such subsequent monthly period.  Commencing on the
date that is twelve (12) months after the Closing Date, with respect to Share
Consideration, and the dates that are six (6) months after each Earnout Issue
Date, the foregoing restrictions shall no longer apply.


All Shares shall be sold by the undersigned in compliance with SEC Rule 144.


Notwithstanding the foregoing limitations, this Lock-Up Agreement will not
prevent any Transfer of any or all of the Shares, either during the
undersigned’s lifetime or on the undersigned’s death, by gift, will or intestate
succession, or by judicial decree, to the undersigned’s “family members” (as
defined below) or to trusts, family limited partnerships and similar entities
primarily for the benefit of the undersigned or the undersigned’s “family
members”; provided, however, that in each and any such event it shall be a
condition to the Transfer that the transferee execute an agreement stating that
the transferee is receiving and holding the Shares subject to the provisions of
this Lock-Up Agreement. For purposes of this sub-paragraph, “family member”
shall mean the spouse, lineal descendants, stepchildren, father, mother, brother
or sister of the transferor or of the transferor’s spouse.
 
Also notwithstanding the foregoing limitations, in the event the undersigned is
an entity rather than an individual, this Lock-Up Agreement will not prevent any
Transfer of any or all of the Shares to the shareholders, members or partners of
such entity; provided, however, that in each and any such event it shall be a
condition to the Transfer that the transferee execute an agreement stating that
the transferee is receiving and holding the Shares subject to the provisions of
this Lock-Up Agreement.
 
Finally, notwithstanding anything contained herein to the contrary, this Lock-Up
Agreement shall terminate and have no further force or effect on the date that
is five (5) Business Days’ prior to consummation of any transaction or series of
related transactions resulting in the sale of all or substantially all of the
Common Stock or assets of Buyer, whether by way of merger, reorganization or any
other transaction or undertaking that results in a change in control of Buyer.


The undersigned hereby authorizes Buyer’s transfer agent to apply to any
certificates representing the Shares issued to the undersigned the appropriate
legend to reflect the existence and general terms of this Lock-up Agreement.
 
This Lock-up Agreement will be legally binding on the undersigned and on the
undersigned’s successors and permitted assigns, and is executed as an instrument
governed by the laws of New York.
 
 
1

--------------------------------------------------------------------------------

 
 
In Witness Whereof, this Lock-Up Agreement has been executed by the undersigned
as of the first date set forth above.



 
SELLER:
           
Mitchell Barack




 
 
2

--------------------------------------------------------------------------------